Exhibit 10.1

 

 

 

 

May 28, 2014

 

Nuvilex, Inc.
12510 Prosperity Drive
Silver Spring, MD 20904-1643
Phone: 917-595-2850
Fax: 917-595-2851

Attention: Kenneth L. Waggoner   Chief Executive Officer and President

 

Re: Financial Advisory, Offering and At the Market Offering (“ATM”)

 

Dear Mr. Waggoner:

 

This letter will confirm our understanding that the company known to us as
Nuvilex, Inc. (“Company”) has engaged Chardan Capital Markets, LLC (“Chardan”,
“Advisor”, “Placement Agent”) to act as the Company’s sole managing financial
advisor and exclusive placement agent in connection with a planned offering of
the Company’s common shares of common stock (“Transaction”).

 

The terms of our appointment are as follows:

 

1.            Engagement Period. The Company hereby engages Chardan, for the
period beginning on the date hereof and ending upon consummation of the
“Offering,” defined below (“Engagement Period”). During the Engagement Period or
until the consummation of the Offering, and as long as Chardan is proceeding in
good faith with the Offering, the Company agrees not to solicit, negotiate with
or enter into any agreement with any other source of financing (whether equity,
debt or otherwise), any underwriter, potential underwriter, placement agent,
financial advisor, fund, investment vehicle or any other person or entity in
connection with an offering of the Company’s securities or any other financing
by the Company, except pursuant to the Mutual Termination and Release Agreement
dated on or about the date hereof between the Company and Lincoln Park Capital
Fund, LLC (“Lincoln Park Agreement”) or as otherwise mutually agreed to by
Chardan and the Company.

 

(a)            Offering. The Offering will consist of the proposed placement
(“Offering”) of up to the total shares and amount (up to $50 million) raised
under the Company’s Form S-3 to be filed with the SEC, less the number of shares
and amount relating to the Lincoln Park Agreement included in such Form S-3
(“Shares”). Shares are sometimes referred to herein as “Securities”. Chardan
will act the exclusive sales agent for the Company, on a “reasonable best
efforts” basis, in connection with the Offering.

 



1

 



 

(b)            Agent Sales. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company will issue
and agrees to sell Shares from time to time through Chardan, acting as sales
agent, and Chardan agrees to use its reasonable best efforts to sell, as sales
agent for the Company, the Shares on the following terms:

 

(i)            The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and Chardan on any day that (A) is a trading day for
the OTCQB operated by the OTC Markets Group, Inc. (“OTCQB”), (B) the Company has
instructed Chardan by telephone (confirmed promptly by electronic mail) to make
such sales (“Sales Notice”) and (C) the Company has satisfied its obligations
under Section 6 of this Agreement. The Company will designate the maximum amount
of the Shares to be sold by Chardan daily (subject to the limitations set forth
in Section 1(a)) and the minimum price per Share at which such Shares may be
sold. Subject to the terms and conditions hereof, Chardan shall use its
reasonable efforts to sell on a particular day all of the Shares designated for
the sale by the Company on such day. The gross sales price of the Shares sold
under this Section 1(b) shall be the market price for shares of the Shares sold
by Chardan under this Section 1(b) on the OTCQB at the time of sale of such
Shares.

 

(ii)           The Company acknowledges and agrees that (A) there can be no
assurance that Chardan will be successful in selling the Shares, (B) Chardan
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason other than a failure by Chardan
to use its reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required
under this Agreement, and (C) Chardan shall be under no obligation to purchase
Shares on a principal basis pursuant to this Agreement. Notwithstanding (ii)(C)
above, if Chardan shall purchase and sell as a principal in any transaction, and
not as a sales agent for the Company, Chardan shall only resell to the public
and not through privately negotiated transactions, or to or for its own account.

 

(iii)           The Company shall not authorize the issuance and sale of, and
Chardan shall not be obligated to use its reasonable efforts to sell, any Share
at a price lower than the minimum price therefor designated from time to time by
the Company’s Board of Directors (“Board”), or a duly authorized committee
thereof, and notified to Chardan in writing. The Company or Chardan may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares for any reason and at any time;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.

 



2

 

 

(iv)            Chardan may sell Shares by any method permitted by law deemed to
be an ATM as defined in Rule 415, including without limitation sales made
directly on the OTCQB, on any other existing trading market for the Common Stock
or to or through a market maker. Chardan may also sell Shares in privately
negotiated transactions; provided however, that any Shares sold in privately
negotiated transactions must first be approved for sale by the Company.

 

(v)            Chardan shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the OTCQB each day in which the Shares are sold under this Section 1(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the net proceeds to the Company, and the compensation payable by
the Company to Chardan with respect to such sales.

 

(vi)            Upon delivery of a Sales Notice, the Company shall issue and
deliver the maximum number of Shares to be sold pursuant to the Sales Notice to
Chardan’s account at The Depository Trust Company (“DTC”) via the DWAC system.
Chardan shall have no obligation to attempt to sell Shares prior to the delivery
of the Shares. Settlement for sales of the Shares pursuant to this Section 1(b)
will occur on the last day of the month for any sales of Shares with a
Settlement Date that occurred before the last day of such month. For the
purposes of this Agreement, the sale of Shares will settle on the third (3rd)
Business Day following the date on which such sales are made (each, a
“Settlement Date”).  Chardan shall notify the Company of each sale of Shares on
the date of such sale.  On the last day of each month, Chardan shall notify the
Company of the amount of proceeds to be delivered to the Company (“Net
Proceeds”) which will be equal to the aggregate sales price received by Chardan,
after deduction for (i) Chardan’s commission, discount or other compensation for
such sales payable by the Company pursuant to Section 1 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

(vii)            At each Settlement Date, the Company shall be deemed to have
affirmed each representation and warranty contained in this Agreement as if such
representation and warranty were made as of such date, modified as necessary to
relate to the Registration Statement and the Prospectus as amended as of such
date. Any obligation of Chardan to use its reasonable efforts to sell the Shares
on behalf of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

 



3

 

 

2.            Pricing. The terms of such Placement shall be mutually agreed upon
by the Company and the purchasers (each, “Purchaser” and collectively,
“Purchasers”) and nothing herein constitutes that Chardan would have the power
or authority to bind the Company or any Purchaser or an obligation for the
Company to issue any Shares.

 

3.            Compensation.

 

(a)            In connection with a Transaction structured as an ATM, the
Company will pay Chardan a cash fee of 3% (“ATM Placement Fee”) of the aggregate
gross proceeds from the issuance of Securities.

 

(b)            In connection with a Transaction structured as a public offering
or private placement of a distinct block or blocks of the Company’s Securities,
the Company will pay Chardan aggregate transaction fee (“Traditional Placement
Fee”) as stated below. All such fees shall be immediately paid by the Company to
Chardan at the closing of the Transaction; however, if such Transaction occurs
through multiple closings, then pro rata portion of such fees shall be paid upon
each closing:

 

(i)            Cash Fee. The Company shall pay to Chardan an aggregate cash fee
equal to seven percent (7.0%) of the aggregate sales price of Securities sold or
amount drawn on a revolving facility in the Transaction.

 

(ii)          Warrant Fee. The Company shall pay to Chardan or its designee
five-year warrants (“Agent Warrants”) to purchase an aggregate of five percent
(5.0%) of the number of such Securities sold by the Company in the Transaction.
The Agent Warrants shall contain customary terms, including, without limitation,
provisions for cashless exercise and the same registration rights afforded to
investors in the Transaction.

 

(iii)          For any Transaction involving an investor introduced to Chardan
by the Company, the cash compensation described above shall be reduced by 3%.

 

4.          Expenses. In addition to any fees or other compensation that may be
paid to Chardan hereunder, whether or not any Transaction occurs, the Company
will reimburse Chardan promptly upon receipt of an invoice for fees and expenses
of Chardan’s counsel not to exceed $15,000.

 



4

 

 

5.          SEC Filings. The Company represents and warrants to, and agrees
with, the Chardan that:

 

(a)          The Company will file with the Securities and Exchange Commission
(“Commission”) a registration statement on Form S-3 under the Securities Act of
1933, as amended (“Securities Act”) for the registration under the Securities
Act of the Shares. At the time of such filing, the Company will meet the
requirements of Form S-3 under the Securities Act. Such registration statement
will meet the requirements set forth in Rule 415(a)(1)(x) under the Securities
Act and comply with said Rule. The Company will file with the Commission
pursuant to Rule 424(b) under the Securities Act, and the rules and regulations
(“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Chardan of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, including
the exhibits thereto, as amended at the date of its effectiveness under the
Securities Act, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus Supplement.” Any reference in this Agreement to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (“Exchange Act”), on
or before the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement will have been issued, and no proceeding for any such
purpose will be pending or initiated or, to the Company's knowledge, threatened
by the Commission. For purposes of this Agreement, “free writing prospectus” has
the meaning set forth in Rule 405 under the Securities Act and the “Time of Sale
Prospectus” means the preliminary prospectus, if any, together with the free
writing prospectuses, if any, used in connection with the Placement, including
any documents incorporated by reference therein.

 



5

 

 

(b)            The Registration Statement (and any further documents to be filed
with the Commission) will contain all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been described or filed
as required.

 

(c)            The Company has delivered, or will as promptly as practicable
deliver, to Chardan complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
Chardan reasonably request. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to the Closing
Date, any offering material in connection with the offering and sale of the
Shares other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 



6

 

 

6.            Representations and Warranties. Except as set forth under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to the Chardan.

 

(a)            Organization and Qualification. All of the direct and indirect
subsidiaries (individually, “Subsidiary”) of the Company are set forth on
Schedule 3(A). Except as set forth in Schedule 3(A), the Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any “Liens” (which for purposes of this Agreement
shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no “Proceeding” (which for purposes of this Agreement shall mean
any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened) has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 



7

 

 

(b)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the “Required Approvals” (as defined in subsection 3(D) below).
This Agreement has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(c)            No Conflicts. The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), with
respect to the Lincoln Park Agreement or such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(d)            Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, the OTCQB) in connection with the execution, delivery and
performance by the Company of this Agreement, other than such filings as are
required to be made under applicable Federal and state securities laws
(collectively, “Required Approvals”).

 



8

 

 

(e)            Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
this Agreement. The issuance by the Company of the Securities will be registered
under the Securities Act and all of the Securities will be freely transferable
and tradable by the Purchasers without restriction (other than any restrictions
arising solely from an act or omission of a Purchaser). The Securities will be
issued pursuant to the Registration Statement and the issuance of the Securities
will be registered by the Company under the Securities Act. Upon its
effectiveness under the Securities Act, the Registration Statement will be
available for the issuance of the Securities thereunder and the Company will not
have received any notice that the Commission has issued or intends to issue a
stop-order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The "Plan of Distribution" section under the Registration
Statement permits the issuance and sale of the Securities hereunder. Upon
receipt of the Securities, the Purchasers will have good and marketable title to
such Securities and the Securities will be freely tradable on the OTCQB.

 

(f)            Capitalization. The capitalization of the Company is as set forth
on Schedule 3(F). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees and pursuant to the
conversion or exercise of securities exercisable, exchangeable or convertible
into Common Stock (“Common Stock Equivalents”). No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement, except for
Lincoln Park as described above. Except as a result of the purchase and sale of
the Securities or as described in the SEC Reports (as defined below) or
disclosed to Chardan, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders, except as otherwise
disclosed to Chardan.

 



9

 

 

(g)            SEC Reports; Financial Statements. The Company has complied in
all material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(h)            Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Securities Act), except pursuant to existing Company stock option
plans or as a result of a direct stock grant. The Company does not have pending
before the Commission any request for confidential treatment of information.
Except for the issuance of the Securities contemplated by this Agreement or as
set forth on Schedule 3(h), no event, liability or development has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed one trading day
prior to the date that this representation is made.

 



10

 

 

(i)            Litigation. There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act. None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company, and neither the Company or any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(j)            Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.

 



11

 

 

(k)            Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have a Material Adverse Effect.

 

(l)            Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(m)            Title to Assets. To the extent possible, the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(n)            Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received notice (written or otherwise) that the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any third party. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 



12

 

 

(o)            Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
subscription amount under this Agreement. To the best knowledge of the Company,
such insurance contracts and policies are accurate and complete. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(p)            Transactions with Affiliates and Employees. Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of its employees are presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, other than
for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement of expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 

(q)            Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the date hereof and of the closing date of the Placement.

 

(r)            Certain Fees. Except as otherwise provided in this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

 

(s)            OTCQB Rules. The issuance and sale of the Securities hereunder
will not contravene the rules and regulations of the OTCQB.

 

(t)            Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 



13

 

 

(u)            Registration Rights. Except as disclosed in the SEC Reports and
except for Lincoln Park, no Person has any right to cause the Company to effect
the registration under the Securities Act of any Securities of the Company.

 

(v)            Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

(w)            Solvency. Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
shall mean (i) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (ii) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (iii) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 



14

 

 

(x)            Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(y)            Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(z)            Accountants. To the knowledge of the Company, the Company’s
accountants who the Company expects will express their opinion with respect to
the financial statements to be included in the Company’s next Annual Report on
Form 10-K, are a registered public accounting firm as required by the Securities
Act.

 

(aa)            Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities (other than for the Chardan’s
placement of the Securities), or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

 

(bb)            Approvals. The issuance and quotation of the Shares on the OTCQB
requires no further approvals, including but not limited to, the approval of
shareholders.

 

(cc)            FINRA Affiliations. There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Base Prospectus.

 



15

 

 

7.            Offering Conditions. The Offering will be conditioned upon, among
other things, the following:

(a)            No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

(b)            The Placement Agent shall not have discovered and disclosed to
the Company on or prior to the Settlement Date that the Registration Statement,
the Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(c)            All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Shares, the Registration Statement, the Base Prospectus and the Prospectus
Supplement and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(d)            The Placement Agent shall have received from outside counsel to
the Company such counsel’s written opinion, addressed to the Placement Agent and
the Purchasers dated as of the Execution Date, in form and substance reasonably
satisfactory to the Placement Agent, which opinion shall include a “10b-5”
representation from such counsel.

 

(e)            (i) Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus; and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Shares on the terms and in the manner contemplated by the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement.

 



16

 

 

(f)            The Common Stock is registered under the Exchange Act and, as of
the Settlement Date, the Shares shall be listed and admitted and authorized for
trading on the OTCQB, and satisfactory evidence of such actions shall have been
provided to the Placement Agent. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the OTCQB, nor has the Company received any information suggesting
that the Commission is contemplating terminating such registration or the OTCQB
is contemplating not quoting the Company’s Shares on the OTCQB.

 

(g)            Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the NASDAQ Capital Market, Alternext
US or in trading in any securities of the Company on any exchange or in the
over-the-counter market shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated by the Base Prospectus and the
Prospectus Supplement.

 



17

 

 

(h)            No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Settlement Date, prevent the issuance or sale of
the Shares or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Settlement Date which would
prevent the issuance or sale of the Shares or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

(i)            The Company shall have prepared and furnished to the Commission a
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

 

(j)            The Company shall have entered into subscription agreements with
each of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.

 

(k)            FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of the Placement Agreement. In
addition, the Company shall, if requested by the Placement Agent, make or
authorize Placement Agent’s counsel to make on the Company’s behalf, an Issuer
Filing with FINRA pursuant to NASD Rule 2710 with respect to the Registration
Statement and pay all filing fees required in connection therewith.

 

(l)            Prior to the Settlement Date, the Company shall have furnished to
the Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

8.            Finders’ Fees and Adjustments. The Company represents to Chardan
that the Company is or will be liable for any finder’s fees to third parties in
connection with the introduction of the Company to Chardan. The Company
represents and warrants to Chardan that the entry into this engagement letter or
any other action of the Company in connection with the proposed Offering will
not violate any agreement between the Company and any other underwriter and that
it has obtained the consent of Lincoln Park to enter into this letter agreement.
Chardan reserves the right to reduce any item of their compensation or adjust
the terms thereof as specified herein in the event that a determination and/or
suggestion will be made by FINRA to the effect that the underwriters’ aggregate
compensation is in excess of FINRA rules or that the terms thereof require
adjustment; provided, however, the aggregate compensation otherwise to be paid
to the underwriters by the Company may not be increased above the amounts stated
herein without the written approval of the Company.

 

9.            Integration. Other than as previously disclosed or reflected in
its public filings, neither the Company nor any of its affiliates has either
prior to the initial filing or the effective date of the Registration Statement,
made any offer or sale of any securities which are required to be “integrated”
pursuant to the Securities Act or the regulations thereunder with the offer and
sale of the Shares pursuant to the Registration Statement.

 



18

 

 

10.            Company Cooperation. During the Engagement Period, the Company
agrees to cooperate with Chardan and to furnish, or cause to be furnished, to
Chardan, any and all information and data concerning the Company, and the
Offering that Chardan reasonably deems appropriate (“Information”). The Company
will provide Chardan reasonable access during normal business hours from and
after the date of execution of this engagement letter until the date of the
Closing to all of the Company’s assets, properties, books, contracts,
commitments and records and to the Company’s officers, directors, employees,
appraisers, independent accountants, legal counsel and other consultants and
advisors. The Company represents and warrants to Chardan that all Information
(i) contained in any preliminary or final Prospectus prepared by the Company in
connection with the Offering and (ii) contained in any filing by the Company
with any court or governmental regulatory agency, commission or instrumentality
will be complete and correct in all material respects and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading in the light of the circumstances
under which such statements are made. The Company acknowledges and agrees that
in rendering its services hereunder, Chardan will be using and relying on such
Information (and information available from public sources and other sources
deemed reliable by Chardan) without independent verification thereof by Chardan
or independent appraisal by Chardan of any of the Company’s assets. The Company
acknowledges and agrees that this engagement letter and the terms hereof are
confidential and will not be disclosed to anyone other than the officers and
directors of the Company and the Company’s accountants, advisors and legal
counsel. Except as contemplated by the terms hereof or as required by applicable
law, Chardan will keep strictly confidential all non-public Information
concerning the Company provided to Chardan. No obligation of confidentiality
will apply to Information that (iii) is in the public domain as of the date
hereof or hereafter enters the public domain without a breach by Chardan, (iv)
was known or became known by Chardan prior to the Company’s disclosure thereof
to Chardan as demonstrated by the existence of its written records, (v) becomes
known to Chardan from a source other than the Company, and other than by the
breach of an obligation of confidentiality owed to the Company or (vi) is
disclosed by the Company to a third party without restrictions on its disclosure
or (e) is independently developed by Chardan.

 

11.            Administration. Chardan will select a single law firm in each
applicable jurisdiction to serve as counsel to Chardan and will collaborate on
the engagement of all other professionals, background checks and the like to
avoid duplication of effort or cost. For administrative convenience, Chardan
will serve to administer such professionals and will pay and submit invoices for
expense reimbursement to the Company related to services and expenses that are
for the benefit of the Chardan. Other reimbursable expenses of Chardan will be
submitted directly to the Company for payment in accordance with Section 1
hereof. The allocation of the compensation payable to Chardan as selling
commission to other dealers or for other permitted purposes set forth in Section
1 of this Agreement shall be determined by Chardan without reference to the
Company. Disbursements of such allocations shall be made solely and directly by
Chardan as it determines.

 

12.            Third-Party Rights. This engagement letter does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof. The Company acknowledges and agrees that
Chardan is not and shall not be construed as a fiduciary of the Company and
shall have no duties or liabilities to the equity holders or the creditors of
the Company or any other person by virtue of this engagement letter or the
retention of Chardan hereunder, all of which are hereby expressly waived.

 



19

 

 

13.            Indemnification.

 

(a)            To the extent permitted by law, the Company will indemnify
Chardan, together with its respective affiliates, stockholders, directors,
officers, employees and controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against all losses,
claims, damages, expenses and liabilities, as the same are incurred (including
the reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to this engagement letter, except to the extent
that any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from any Chardan’s willful misconduct or
gross negligence in performing the services described in this Agreement.

 

(b)            Promptly after receipt by any Chardan of notice of any claim or
the commencement of any action or proceeding with respect to which such Chardan
is entitled to indemnity hereunder, Chardan will notify the Company in writing
of such claim or of the commencement of such action or proceeding, but failure
to so notify the Company shall not relieve the Company from any obligation it
may have hereunder, except and only to the extent such failure results in the
forfeiture by the Company of substantial rights and defenses. If the Company so
elects or is requested by Chardan, the Company will assume the defense of such
action or proceeding and will employ counsel reasonably satisfactory to such
Chardan and will pay the fees and expenses of such counsel. Notwithstanding the
preceding sentence, Chardan will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
Chardan reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and Chardan. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to local counsel. The Company will have the exclusive right
to settle the claim or proceeding provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of Chardan,
which will not be unreasonably withheld.

 

(c)            The Company agrees to notify Chardan promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this engagement letter.

 

(d)            If for any reason the foregoing indemnity is unavailable to
Chardan or insufficient to hold Chardan harmless, then the Company shall
contribute to the amount paid or payable by Chardan as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand and
Chardan on the other, but also the relative fault of the Company on the one hand
and Chardan on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other fees and
expenses incurred in defending any litigation, proceeding or other action or
claim. Notwithstanding the provisions hereof, Chardan’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by Chardan under this engagement letter (excluding any amounts
received as reimbursement of expenses incurred by Chardan).

 



20

 

 

(e)            These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.

 

13.            Miscellaneous. The Company represents that it is free to enter
into this engagement letter and the transactions contemplated hereby, that it
will act in good faith and that it will not hinder Chardan’s efforts hereunder.
This engagement letter will be deemed to have been made and delivered in New
York City and both the binding provisions of this engagement letter and the
transactions contemplated hereby will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of Chardan and the Company: (i) agrees that any lawsuit, action or
proceeding arising out of or relating to this engagement letter and/or the
transactions contemplated hereby will be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address will be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon Chardan mailed by certified
mail to Chardan’s address will be deemed in every respect effective service
process upon Chardan, in any such suit, action or proceeding.

 

 

 

 

 

 

 

 

 

 



21

 

 

We are delighted at the prospect of working with you and look forward to a
successful Offering. If you are in agreement with the foregoing, please sign and
return to us one copy of this engagement letter. This engagement letter may be
executed in counterparts (including facsimile or .pdf counterparts), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

 

 

 

 

Very truly yours,

 

CHARDAN CAPITAL MARKETS, LLC

 

By    /s/ Kerry Propper

        Kerry Propper

        CEO

 

 

 

Accepted and agreed as of the date first written above:

 

NUVILEX, INC.

 

By /s/ Kenneth L. Waggoner

       Kenneth L. Waggoner

       Chief Executive Officer and President

 

 



22



